DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses a method in a wireless device comprises: determining a current coverage enhancement, CE, mode of the wireless device with respect to a first cell; determining an estimated signal quality of the wireless device with respect to the first cell; and performing an operational task selected from: (a) if the current CE mode is a normal CE mode and the estimated signal 10 quality of the wireless device with respect to the first cell is greater than or equal to an upper threshold, continuing to operate the wireless device in the normal CE mode; (b) if the current CE mode is an enhanced CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to a lower threshold and less than the upper threshold, continuing to operate the wireless device in the enhanced CE mode;
(c) if the current CE mode is the normal CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to the lower threshold and less than the upper threshold, reconfiguring the wireless device to operate in the enhanced CE mode; and
(d) if the current CE mode is the enhanced CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to the upper threshold, continuing to operate the wireless device in the enhanced CE mode.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 50 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein the wireless device is configured to perform each of the operational tasks of (a) to (d).

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses performing an additional operational task selected from: performing a comparison of the current CE mode to an estimated CE mode  appropriate for the estimated signal quality of the wireless device and transmitting a result of the comparison to a network node;  identifying a mismatch between the current CE mode and an estimated CE mode appropriate for the estimated signal quality of the wireless device and transmitting an indication of the mismatch to a network node; adapting one or more requirements; and sending random access.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 52 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses  wherein determining the current CE mode of the wireless device comprises receiving an indication of the current CE mode from a network node. 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54  of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein determining the estimated signal quality of the wireless device with respect to the first cell comprises: performing one or more measurements on a signal associated with the first cell; and determining the estimated signal quality based on the one or more measurements. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein the one or more measurements comprise one or more of: a signal quality measurement of a Synchronization Channel (SCH); a signal quality measurement of a Cell-Specific Reference Signal (CRS); a signal quality measurement of a Narrowband Reference Signal (NRS); a Received Signal Received Quality (RSRQ) measurement; a Narrowband RSRQ (NRSRQ) measurement; a Received Signal Received Power (RSRP) measurement; a Narrowband RSRP (NRSRP) measurement;  a path loss; a path gain; a Signal-to-Noise-Ratio (SNR) measurement; and a Signal-Interference-to-Noise Ratio (SINR) measurement.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses, wherein a measurement time for performing the one or more measurements is greater for the enhanced CE mode than for the normal CE mode.



Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein a signal quality required for the enhanced CE mode 1s lower than a signal quality required for the normal CE mode.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 60 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses selecting a set of  resources based on the operational task performed, wherein the set of resources for the enhanced CE mode are greater than the set of requirements required for the normal CE mode.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses if (a) is performed, selecting a first set of resources to meet normal CE mode requirements; if (b) is performed, selecting a second set of resources to meet enhanced mode requirements; if (c) is performed, selecting a third set of resources to meet enhanced mode requirements;  if (d) is performed, selecting a fourth set of resources to meet enhanced mode requirements.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein each of the first set of resources, the second set of resources, the third set of resources, and the fourth set of resources are distinct. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein at least two of the first set of resources, the second set of resources, the third set of resources, and the fourth set of resources are identical.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 60 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses. a wireless device comprises: processing circuitry configured to: determine a current coverage enhancement, CE, mode of the wireless device with respect to a first cell; determining an estimated signal quality of the wireless device with respect to the first cell; and perform an operational task selected from: (a) if the current CE mode is a normal CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to an upper threshold, continuing to operate the wireless device in the normal CE mode;(b) if the current CE mode is an enhanced CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to a lower threshold and less than the upper threshold, continuing to operate the wireless device in the enhanced CE mode;
(c) if the current CE mode is the normal CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to the lower threshold and less than the upper threshold, reconfiguring the wireless device to operate in the enhanced CE mode; and

(d) if the current CE mode is the enhanced CE mode and the 10 estimated signal quality of the wireless device with respect to the first cell is greater than or equal to the upper threshold, continuing to operate the wireless device in the enhanced CE mode.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 50 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein the wireless device is configured to perform each of the operational tasks of (a) to (d).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein the processing circuitry is further configured to perform an additional operational task selected from: performing a comparison of the current CE mode to an estimated CE mode appropriate for the estimated signal quality of the wireless device and transmitting a result of the comparison to a network node; identifying a mismatch between the current CE mode and an estimated CE mode appropriate for the estimated signal quality of the wireless device and transmitting an indication of the mismatch to a network node; 25 adapting one or more requirements; and sending random access.

Claim 16  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 52 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses, wherein determining the current CE mode of the wireless device comprises receiving an indication of the current CE mode from a network node.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein determining the estimated signal quality of the wireless device with respect to the first cell comprises:
performing one or more measurements on a signal associated with the first cell; and
determining the estimated signal quality based on the one or more measurements.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein the one or more measurements comprise one or more of: a signal quality measurement of a Synchronization Channel (SCH);a signal quality measurement of a Cell-Specific Reference Signal (CRS);
a signal quality measurement of a Narrowband Reference Signal (NRS); Received Signal Received Quality (RSRQ) measurement;a Narrowband RSRQ (NRSRQ) measurement; a Received Signal Received Power (RSRP) measurement; a Narrowband RSRP (NRSRP) measurement; a path loss; a path gain;
a Signal-to-Noise-Ratio (SNR) measurement; and a Signal-Interference-to-Noise Ratio (SINR) measurement.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 59 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein a measurement time for performing the one or more measurements is greater for the enhanced CE mode than  for the normal CE mode.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 60 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein a signal quality required for the enhanced CE mode is lower than a signal quality required for the normal CE mode.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 60 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses, wherein the processing circuitry is further configured to select a set of resources based on the operational task performed, wherein the set of resources for the enhanced CE mode are greater than the set of requirements required for the normal CE mode.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein the processing circuitry is further configured to:  if (a) is performed, select a first set of resources to meet normal CE mode requirements; if (b) is performed, select a second set of resources to meet enhanced mode requirements; if (c) is performed, select a third set of resources to meet enhanced mode requirements; if (d) is performed, select a fourth set of resources to meet enhanced mode requirements. 
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein each of the first set of resources, the second set of resources, the third set of resources, and the fourth set of resources are distinct.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein at least two of the first set of resources, the second set of resources, the third set of resources, and the fourth set of
resources are identical.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 62 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses. a method in a network node comprises: receiving, from a wireless device configured to operate in a first coverage enhancement, CE, mode with respect to a first cell, information indicating at least one of: 20 (a) an estimated signal quality of the wireless device with respect to the first cell; and (b) a reconfiguration of the wireless device from the first CE mode to a second CE mode with respect to the first cell; and performing one or more operational tasks based on the information.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses further comprising: prior to obtaining the information, transmitting, to the wireless device, an indication to operate the wireless device according to the first CE mode. 
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 59 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein: the information indicates the estimated signal quality of the wireless device while operating in the first CE mode; and performing the one or more operational tasks comprises determining a mismatch between the first CE mode and a coverage level required for the estimated signal quality.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 62 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein:
the information indicates the estimated signal quality of the wireless device while operating in the first CE mode; and performing the one or more operational tasks comprises determining whether the estimated signal quality requires a coverage level associated with the first CE mode or the second CE mode.

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim  60 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein determining whether the estimated signal quality requires a coverage level associated with the first CE mode or the second CE mode comprises:(a) if the first CE mode is a normal CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to an upper threshold, continuing to operate the wireless device in the normal CE mode; (b) if the first CE mode is an enhanced CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to a lower threshold and less than the upper threshold, continuing to operate the wireless device in the enhanced CEmode; (c) if the first CE mode is the normal CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to the lower threshold and less than the upper threshold, reconfiguring the wireless device to operate in the second CE mode, the second CE mode comprising an enhanced CE mode; or (d) if the first CE mode is the enhanced CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to the upper threshold, continuing to operate the wireless device in the enhanced CE mode.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses
 if (a) is performed, selecting a first set of resources to meet normal CE mode requirements;
if (b) is performed, selecting a second set of resources to meet enhanced mode requirements;
if (c) is performed, selecting a third set of resources to meet enhanced mode requirements; or if (d) is performed, selecting a fourth set of resources to meet enhanced mode requirements. 
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses, wherein each of the first set of resources, the second set of resources, the third set of resources, and the fourth set of resources are distinct.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein at least two of the first set of resources, the 10 — second set of resources, the third set of resources, and the fourth set of resources are identical.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 62 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses comprising selecting a set of resources based on the operational task performed, wherein the set of resources for the enhanced CE mode are greater than the set of requirements required for the normal CE mode. 15
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 62 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein a signal quality required for the enhanced CE mode is lower than a signal quality required for the normal CE mode.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein performing the one or more operational tasks comprises transmitting, to the wireless device, an indication to operate the wireless device according to the second CE mode with respect to the first cell.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein performing the one or more operational tasks comprises at least one of: adapting scheduling in uplink and/or downlink; and adapting a measurement configuration of the wireless device.

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses a network node comprises: processing circuitry, the processing circuitry configured to: receive, from a wireless device configured to operate in a first coverage enhancement, CE, mode with respect to a first cell, information indicating at least one of: (a) an estimated signal quality of the wireless device with respect to the first cell; and (b) a reconfiguration of the wireless device from the first CE mode to a second CE mode with respect to the first cell; and perform one or more operational tasks based on the information.
 	Claim 38  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 57 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein the processing circuitry is further configured to: prior to obtaining the information, transmit, to the wireless device, an indication to operate the wireless device according to the first CE mode. 10 39. The network node of any one of Claims 37 to 38, wherein: the information indicates the estimated signal quality of the wireless device while operating in the first CE mode; and performing the one or more operational tasks comprises determining a mismatch between the first CE mode and a coverage level required for the estimated signal quality. 

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 56  of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein:
the information indicates the estimated signal quality of the wireless device while operating in the first CE mode; and performing the one or more operational tasks comprises determining whether the
estimated signal quality requires a coverage level associated with the first CE mode or the second CE mode.

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 55 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein determining whether the estimated signal quality requires a coverage level associated with the first CE mode or the second CE mode comprises: (a) if the first CE mode is a normal CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to an upper threshold, continuing to operate the wireless device in the normal CE mode; (b) if the first CE mode is an enhanced CE mode and the estimated signal quality  of the wireless device with respect to the first cell is greater than or equal to a lower threshold and less than the upper threshold, continuing to operate the wireless device in the enhanced CE mode; (c) if the first CE mode is the normal CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to the lower threshold and less than the upper threshold, reconfiguring the wireless device to operate in the second CE mode, the second CE mode comprising an enhanced CE mode; or  (d) if the first CE mode is the enhanced CE mode and the estimated signal quality of the wireless device with respect to the first cell is greater than or equal to the upper threshold, continuing to operate the wireless device in the enhanced CE mode.

Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 55 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein the processing circuitry is further 10 configured to: if (a) is performed, selecting a first set of resources to meet normal CE mode requirements; if (b) is performed, selecting a second set of resources to meet enhanced mode requirements; 15 if (c) is performed, selecting a third set of resources to meet enhanced mode requirements; or if (d) is performed, selecting a fourth set of resources to meet enhanced mode requirements. 
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein each of the first set of resources, the second set of resources, the third set of resources, and the fourth set of resources are distinct.

Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein at least two of the first set of resources, the second set of resources, the third set of resources, and the fourth set of  resources are identical.

Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 57 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses 3wherein the processing circuitry is further configured to: select a set of resources based on the operational task performed, wherein the set of  resources for the enhanced CE mode are greater than the set of requirements required for the normal CE mode.
Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 55 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses, wherein a signal quality required for the enhanced CE mode is lower than a signal quality required for the normal CE mode.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein performing the one or more operational tasks comprises transmitting, to the wireless device, an indication to operate the wireless device according to the second CE mode with respect to the first cell.

Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 of U.S.  Patent Publication No. US 2020/0015097 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Kazmi discloses wherein performing the one or more operational tasks comprises at least one of: adapting scheduling in uplink and/or downlink; and adapting a measurement configuration of the wireless device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/               Examiner, Art Unit 2463